Citation Nr: 9922134	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes, claimed as 
secondary to service-connected residuals of cold injuries.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel





INTRODUCTION

The veteran had active service from March 1946 to August 1947 
and from June 1948 to June 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for diabetes, claimed as secondary to service-connected 
residuals of cold injuries.  

In his December 1997 substantive appeal, the veteran 
indicated he wished to appear for a hearing before a Member 
of the Board at the RO office.  In a February 1999 statement 
and an April 1999 statement, the veteran indicated that he no 
longer desired to have a hearing before a Member of the Board 
because of his declining health and inability to travel.  The 
veteran requested that his case be forwarded to the Board and 
a decision made based upon the information of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a May 1996 rating decision, the RO granted service 
connection for residuals of cold injuries to the feet, legs, 
arms, hands, ears, face, shoulders, hips, and neck, evaluated 
as noncompensable.


Private hospital records dated in May 1997 reflect treatment 
for, and a relevant diagnosis of, diabetes mellitus.

VA outpatient treatment records dated from June to July 1997 
reflect treatment for diabetes mellitus.

The veteran filed a claim for entitlement to service 
connection for diabetes, claimed as secondary to service-
connected residuals of cold injuries, in August 1997.  In 
support of his claim, the veteran submitted a one-page 
excerpt from veterans' magazine regarding the long-term 
effects of frostbite.  Within the article, Dr. M., the Chief 
Public Health and Environmental Hazards Officer with the 
Veteran's Health Administration (VHA) in Washington, DC was 
quoted as saying that diabetes, circulatory problems, 
arthritis, skin cancer in scars, and chronic night pain were 
long-term complications of frostbite.

In a September 1997 rating decision, the RO increased the 
veteran's disability evaluation for residuals of cold 
injuries to the right ear, neck and side of face; the left 
ear, neck and side of face; right hip and leg; and the left 
hip and leg to 10 percent respectively.  The RO also 
evaluated residuals of cold injuries to the lumbar spine as 
service-connected, evaluated as 10 percent disabling.  

The RO denied entitlement to service connection for diabetes, 
claimed as secondary to service-connected residuals of cold 
injuries.  As a basis for its decision, the RO stated that a 
phone call to the Chief of Compensation and Pension Services 
at the Denver, Colorado VA Medical Center confirmed that 
there was no current medical evidence showing a correlation 
between diabetes and frostbite, that the article had 
misquoted the VHA physician, and the statement had been 
rescinded.  

The veteran's claims folder is silent for written 
documentation from the Chief of Compensation and Pension 
Service at the Denver, Colorado VA Medical Center regarding 
the lack of a correlation between diabetes and frostbite.

Overall, the Board concludes that based upon the statement of 
the VHA officer, Dr. M., the veteran's claim is arguably well 
grounded.  However, the Board is of the opinion that 
additional development of the record is needed in order to 
determine the underlying medical issues and to enable the 
Board to render a final determination of this issue.  The 
Board notes that VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that this duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination, including examination by a specialist, when 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
see also Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask that he identify the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, inpatient and outpatient, 
from whom he has received treatment for 
his diabetes since service.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist in order to 
determine the nature and etiology of 
diabetes.  The claims folder and a 
separate copy of this REMAND should be 
made available to the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.  


The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
is proximately due to, the result of, or 
aggravated by his service-connected cold 
injuries.  If the examiner is of the 
opinion that diabetes is not proximately 
due to or the result of the service-
connected cold injuries, but is 
aggravated by the cold injuries, the 
examiner must address the following 
medical considerations: 

(1) The baseline manifestations which are 
due to the effects of diabetes; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected cold 
injuries based on medical considerations; 
and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of diabetes are proximately due to 
service-connected cold injuries.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for diabetes, claimed 
as secondary to service-connected 
residuals of cold injuries, with 
application of 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he receives further notice from 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





